Citation Nr: 0012249	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

By a decision entered on May 8, 1998, the Board of Veterans' 
Appeals (BVA or Board) determined that new and material 
evidence had not been submitted by the veteran to reopen his 
previously denied claim of entitlement to service connection 
for residuals of a right eye injury.  An appeal of that 
action was thereafter taken to the United States Court of 
Appeals for Veterans Claims (hereinafter, Court), and in that 
context, the appellee-Secretary of Veterans Affairs moved the 
Court to remand the matter to the Board for readjudication in 
light of the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West. 155 F.3d 1356 (Fed. 
Cir. 1998), issued on September 16, 1998.  By its order, the 
Court vacated the Board's decision of May 1998 and remanded 
the case to the Board for readjudication of the claim to 
reopen consistent with 38 C.F.R. § 3.156(a) and Hodge, supra.  

Upon return of the case to the Board, the veteran was advised 
by written correspondence, dated in December 1999, of his 
right to submit additional evidence and argument in support 
of this appeal.  He responded by means of a letter, dated in 
January 2000, to the effect that he had already submitted all 
of the evidence in support of his claim to reopen for service 
connection for residuals of a right eye injury.


REMAND

The record reflects that the issue of the veteran's 
entitlement to service connection for residuals of a right 
eye injury was most recently adjudicated by the Department of 
Veterans Affairs (VA) in a decision entered by the Board in 
March 1990, and, that decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104 (West 1991).  Consequently, the threshold 
question presented by this appeal is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge.  [In Hodge, the 
Federal Circuit rejected the test for determining the 
materiality of evidence originally set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (evidence was deemed 
"material" when there was a reasonable possibility that the 
additional evidence presented, when viewed in the context of 
all the evidence, both new and old, would change the outcome 
of the claim) in favor of the test outlined in 3.156(a), that 
is, whether the newly presented evidence is so significant 
that it must be considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

In this instance, however, the VA Regional Office (RO) in 
Chicago, Illinois, has not to date been afforded the 
opportunity of initially adjudicating this matter under the 
legal framework cited above.  For that reason, a remand is 
deemed to be advisable in order to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, case is hereby REMANDED to the RO for completion 
of the following actions:

The RO should readjudicate the veteran's 
claim to reopen for entitlement to 
service connection for residuals of a 
right eye injury, based on the holdings 
in Hodge, Elkins, and Winters, supra, and 
the governing statutes and regulations, 
as well as all the pertinent evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional procedural 
development so as to ensure the veteran's receipt of due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The Board hereby informs the veteran and his representative 
of the veteran's right to submit additional evidence and 
argument in support of the issue on appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



